department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may uniform issue list tep raoth attention legend dc plan db plan db plan state a employer b state system dear this is in response to a request for a private_letter_ruling dated date submitted on your behalf by your authorized representative as supplemented by telephone conversations with your authorized representative in support of your request your authorized representative has submitted the following facts and representations employer b is a political_subdivision of state a employer b maintains the dc plan a page qualified_money_purchase_pension_plan under sec_401 of the internal_revenue_code the code for its employees and such plan constitutes a governmental_plan within the meaning of sec_414 of the code the assets of each employee’s individual_account under the dc plan consist of employer contributions and the earnings thereon the dc plan provides for a five-year cliff_vesting schedule and distributions upon normal_retirement_age or the employee's fifth anniversary of participation if later or an employee’s earlier termination of employment benefits are payable in the form of lump sum payments or annuities the state system is a multiple employer public employee retirement_system established pursuant to state a statute the state system comprises a number of pension systems including db plan and db plan collectively the db plans which are governmental plans within the meaning of sec_414 of the code the db plans are both defined benefit plans in which participants are vested after five years under db plan participants are eligible for full retirement benefits upon the earlier of attaining age with years_of_service or later age with less service or accumulating years_of_service under db plan participants are eligible for full retirement benefits upon the earlier of attainment of age or accumulating years_of_service the db plans provide for mandatory_contributions by the participant mandatory_contributions are held in an annuity fund annuity fund’ until retirement when such amounts are transferred to an accumulation fund accumulation fund at the time a participant’s retirement allowance is determined the amounts held in the annuity fund although referred to as an individual_account herein are not individual accounts within the meaning of sec_414 of the code but are merely used for accounting for mandatory_contributions the participant does not have a right to receive actual earnings on contributions to the annuity fund but receives instead a stated_interest rate a participant may withdraw his or her contributions plus interest accumulated_contributions in a lump sum upon terminating employment prior to reaching normal_retirement_age but the member then forfeits his or her right to the normal_retirement_benefit under the db plans if a participant dies before retirement his or her accumulated_contributions are paid to a designated_beneficiary state a statutes provide that participant contributions may be picked-up by a participating governmental employer to the state system so that such amounts are treated as employer contributions under sec_414 of the code employer b is eligible to join the state system upon the effective date of employer b’s participation in the state system employer b employees who are eligible and who elect to participate in the state system automatically will be credited with prior service prior service credit’ for their years of employment with employer b prior to the effective date the funds in each electing employee’s individual_account under the dc plan will be transferred directly to the participant's individual_account in the annuity fund of the state system to be held along with required participant contributions to the state page system until the participant's retirement date when the participant's annuity fund account will be used to fund the participant’s retirement allowance under the accumulation fund the retirement allowance that employer b employees receive under the state system will be determined by the plan formula of the applicable_plan db plan or db plan taking into account the years_of_service with employer b and will not depend on the amount transferred from the dc plan to the state system ifa employer b participant terminates employment prior to reaching normal_retirement_age he or she will be entitled to receive an immediate cash-out of the amounts in his or her annuity fund account including the transferred assets in lieu of a retirement allowance from the state system in the event of the participant's death before retirement his or her annuity fund account including the transferred assets will be paid to a designated_beneficiary employer b will make annual contributions to the state system determined on an actuarial basis for the normal_cost of benefits and the cost of amortizing the special accrued liability’ attributable to the prior service_credit the funds transferred from the dc plan to the state system will be taken into account in determining employer b’s annual contribution obligation to the state system employer b has adopted a resolution the resolution that contributions to the state system although designated as employee contributions are being paid_by employer b in lieu of contributions by the employee and that employees will not have the option of choosing to receive the contributed amounts directly instead of having them paid_by employer b to the state system based on the foregoing your authorized representative has requested the following rulings the trustee-to-trustee transfer of an employee’s account in the dc plan to the state system to be applied to the cost of prior service_credit on behalf of the employee under the state system will not be deemed to be an actual or constructive distribution to the employee of the amounts transferred subject_to taxation at the time of the transfer under sec_402 and sec_72 of the code employees’ benefits may be transferred from the dc plan to the db plans without jeopardizing the qualified status of the dc plan or the state system employer contributions and earning thereon transferred from the dc plan and held in employees’ individual accounts under the annuity fund of the state system which otherwise consist of picked-up employee contributions will retain their character for federal_income_tax purposes as employer contributions additionally if such amounts transferred from the dc plan are eventually distributed from the state system in the form of a lump sum they will be treated as allocable to income_on_the_contract for purposes of sec_72 of the code page and will qualify as an eligible_rollover_distribution within the meaning of sec_402 and sec_401 of the code the amounts transferred from the dc pian will not be treated for purposes of the limits on benefits_and_contributions under sec_415 or sec_415 of the code either as part of the annual benefits accrued under the state system or as annual_additions for the year of the transfer and further will not be treated as employee contributions made to purchase permissive_service_credit that are subject_to the requirements and limitations of sec_415 of the code employee contributions to the state system which are picked up by employer b will not be included in the employee’s gross_income in the year of the contribution pursuant to sec_414 of the code and will be excepted from wages as defined in sec_3401 a a of the code for federal_income_tax withholding purposes with respect to ruling_request one sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shail be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_72 of the code provides for an additional tax on any amount received from a qualified_retirement_plan as defined in sec_4974 which includes plans described in sec_401 the additional tax for the taxable_year in which such amount is received is equal to percent of the portion of such amount which is includible in gross_income except where such income is distributed on or after an employee attains the age of or on account of one or more exceptions provided for under sec_72 of the code sec_401 a of the code provides that a_trust created or organized in the united_states and forming part of a qualified_stock bonus pension or profit sharing plan of an employer constitutes a qualified_trust only if the various requirements set out in a are met sec_411 of the code provides that sec_411 with the exception of certain requirements of sec_401 and sec_401 in effect on date does not apply to governmental plans as defined in sec_414 sec_1_401-1 of the income_tax regulations the regulations provides in part that a pension_plan is a plan established and maintained by an employer primarily to provide for the payment of definitely determinable benefits to employees over a period of years usually for life after retirement this section also provides that a pension_plan may provide for the payment of a pension due to disability and may also page provide for incidental_benefits revrul_56_693 1956_2_cb_282 as modified by revrul_60_323 1960_2_cb_148 provides that a pension_plan fails to meet the requirements of sec_401 a it permits an employee to withdraw any part of the employee’s accrued_benefit other than a benefit attributable to voluntary_employee_contributions prior to certain distributable events eg retirement death disability severance of employment or termination of the plan if revrul_67_213 1967_2_cb_149 involves the transfer of funds directly from the trust forming part of a qualified_pension plan to the trust forming part of a qualified_stock bonus plan the revenue_ruling provides in part that if a participant’s interest in a qualified_plan is transferred from the trust forming part of that plan to the trust forming part of another qualified_plan without being made available to the participant no taxable_income will be recognized by reason of such transfer in the case at issue the transferred amounts from the dc plan to the state system will not be distributed to nor made available to the participant but will instead be transferred directly from the dc plan to the state system accordingly we conclude with respect to ruling_request one that the trustee-to-trustee transfer of an employee’s account in the dc plan to the state system to be applied to the cost of the prior service_credit on behalf of the employee under the state system will not be deemed to be an actual or constructive distribution to the employee of the amounts transferred subject_to taxation at the time of the transfer under sec_402 furthermore as the amounts transferred will not be includible in the employees’ gross_income at the time of transfer such transfer will not result in the imposition of an early_distribution_tax under sec_72 of the code with respect to ruling_request two section dollar_figure of revproc_2002_4 2002_1_irb_127 provides that the employee_plans technical office ordinarily will not issue letter rulings on matters involving a pian’s qualified status under sec_401 through of the code and sec_4975 of the code and that matters involving a plan’s qualified status are generally handled by the employee_plans determination program as provided in revproc_2002_6 of 2002_1_irb_203 revproc_93_10 and revproc_93_12 however assuming the dc plan and the state system are qualified in all other respects the transfer of assets from the dc plan to the state system as set forth above will not affect the qualified status of either the dc plan or the state system with respect to ruling_request three revrul_67_213 provides in part that because no distribution is considered to take place as a result of a trustee-to-trustee transfer of funds from one qualified_plan to another the transferred funds retain their original characteristics as funds derived from employer contributions and do not constitute employee contributions page in this case the transfer is being made directly from the trust of a qualified_money_purchase_pension_plan to-the trust of a qualified defined benefit pension_plan thus the transferred amounts are not considered distributed to the participant when transferred as set forth in ruling one above to the extent the transferred funds are derived from employer contributions including those funds picked up by the employer they continue to be funds derived from employer contributions and do not constitute employee contributions because all of the funds transferred in this case are derived from employer contributions we conclude that after the transfer they will retain their characteristics as employer contributions additionally since the transferred amounts are all considered derived from employer contributions there will be no investment_in_the_contract under sec_72 asa result if any of the transferred amounts are eventually distributed in a lump sum from the state system they will be allocable to income under sec_72 of the code and such amounts shall be includible in gross_income under sec_72 of the code upon distribution furthermore if such transferred amounts are eventually distributed in a lump sum distribution from the state system such amounts would qualify as an eligible_rollover_distribution provided the requirements of sec_402 and sec_401 have been satisfied with respect to ruling_request four sec_415 of the code provides that a defined_benefit_plan is not a qualified_plan if the plan provides for the payment of benefits with respect to a participant which exceed the limitation of sec_415 of the code sec_415 of the code limits the amount of annual benefits in a defined_benefit_plan sec_415 of the code provides that a defined_contribution_plan is not a qualified_plan if contributions and other additions made to the plan with respect to any participant in a taxable_year exceed the limitation of sec_415 of the code sec_415 limits the amount of annual contributions and other additions to a participant's account in a defined_contribution_plan sec_415 of the code generally provides that if an employee makes contributions to purchase permissive_service_credit under a defined benefit governmental_plan the plan may satisfy the code sec_415 limits either by treating the accrued_benefit derived from all such contributions as an annual_benefit in applying the code sec_415 limit or by treating the contributions as annual_additions for purposes of code sec_415 sec_415 defines permissive_service_credit to mean service credit- i ii recognized by the governmental_plan for purposes of calculating a participant's benefit under the plan which such participant has not received under such governmental pian page iii and which such participant may receive only by making a voluntary additional_contribution in an amount determined under such governmental_plan which does not exceed the amount necessary to fund the benefit attributable to such service_credit sec_1 b iv of the regulations provides that when there is a transfer of funds from one qualified_plan to another the annual_benefit attributable to the assets transferred does not have to be taken into account by the transferee_plan in applying the limitations of sec_415 sec_1 d of the regulations provides that mandatory_contributions to a defined_benefit_plan are considered a separate defined_contribution_plan that is subject_to the limitations on contributions and other additions described in sec_1 of the regulations sec_1 b iv of the regulations provides that the transfer of funds from one qualified_plan to another will not be considered an annual_addition for the limitation_year in which the transfer occurs because the dc plan and the db plans are all qualified_plans the transfers from the dc plan to the db plans are transfers from one qualified_plan to another therefore with respect to ruling_request four it is concluded as follows as provided under sec_1 b iv of the regulations the benefits attributable to the amounts transferred from the dc plan to the state system do not constitute an annual_benefit within the meaning of sec_415 of the code for the purpose of determining limitations for defined benefit plans of course the benefit attributable to the transfer must be determined on the basis of reasonable actuarial assumptions furthermore as provided under sec_1 b iv of the regulations the amounts transferred from the dc plan to the state system will not constitute an annual_addition within the meaning of sec_415 of the code for purposes of determining limitations for defined contribution plans in addition because the amounts transferred from the dc plan to the state system are amounts transferred from one qualified_plan to another and not contributions to the plan no employee is making a contribution to purchase past_service_credit accordingly the special rules of code sec_415 relating to the purchase of permissive_service_credit do not apply to such amounts with respect to ruling_request five sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions that are picked up by the page employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employee's gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan state a statutes and the resolution adopted by employer b satisfy the criteria set forth in revrul_81_35 and revrul_81_36 by providing that employer b will make contributions to the state system in lieu of employer b employees’ contributions and that such employees shall not be given the option to receive such contributions directly accordingly we conclude with respect to ruling_request five that employee contributions to the state system that are picked up by employer b will not be included in such employees’ gross_income in the year of the contribution these amounts will be includible in the gross_income of the employees or their beneficiaries only for the taxable_year in which they are distributed because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 a a of the code for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required from an employer b employee’s salary with respect to such picked-up contributions for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both these conclusions are only applicable if the effective date for any proposed pick-up as specified in the final resolution of participation passed by employer b with regard to page employer b's participation in the state system cannot be any earlier than the later of the date the final resolution is signed or the date it is put into effect no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or the regulations that may be applicable thereto these rulings are based on the assumption that the dc plan and the db plans will be qualified under sec_401 of the code at the time of the proposed contributions and distributions this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at or i d at sincerely yours alan c pipkin manager technical group employee_plans
